  14-03603-NPO Dkt 656 Filed 05/12/21 Entered 05/12/21 09:09:11 Page 1 of 25


__________________________________________________________________
                                              SO ORDERED,




                                              Judge Neil P. Olack
                                              United States Bankruptcy Judge
                                              Date Signed: May 12, 2021


            The Order of the Court is set forth below. The docket reflects the date entered.
__________________________________________________________________


                         UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI

IN RE:

       HERITAGE REAL ESTATE INVESTMENT, INC.,                            CASE NO. 14-03603-NPO

               DEBTOR.                                                               CHAPTER 7

           MEMORANDUM OPINION AND ORDER: (1) OVERRULING
      OBJECTION TO MOTION FOR APPROVAL OF AUCTION CONTRACT/
       PROPOSAL, SALE OF PROPERTY, FREE AND CLEAR OF LIENS AND
     AUCTIONEER’S FEES AND EXPENSES AND (2) GRANTING MOTION FOR
     APPROVAL OF AUCTION CONTRACT/PROPOSAL, SALE OF PROPERTY,
     FREE AND CLEAR OF LIENS AND AUCTIONEER’S FEES AND EXPENSES

       This matter came before the Court for hearing on May 4, 2021 (the “Hearing”) on the

Motion for Approval of Auction Contract/Proposal, Sale of Property, Free and Clear of Liens and

Auctioneer’s Fees and Expenses (the “Third Sale Motion”) (Bankr. Dkt. 626) 1 filed by the chapter

7 trustee, J. Stephen Smith (the “Trustee”), of the bankruptcy estate of the debtor, Heritage Real

Estate Investment, Inc. (“Heritage”), and the Objection to Motion for Approval of Auction

Contract/Proposal, Sale of Property, Free and Clear of Liens and Auctioneer’s Fees and Expenses




       1
         Citations to docket entries in the above-referenced bankruptcy case (the “Bankruptcy
Case”) are cited as “(Bankr. Dkt. ___)” and citations to docket entries in Harrison v. Heritage Real
Estate Investment, Inc., adversary proceeding number 20-00029-NPO (the “Adversary”) are cited
as “(Adv. Dkt. ____)”.


                                           Page 1 of 15
  14-03603-NPO Dkt 656 Filed 05/12/21 Entered 05/12/21 09:09:11 Page 2 of 25




(the “Objection”) (Bankr. Dkt. 639) filed by William Harrison (“Harrison”), the Estate of Bruce

L. Johnson (“Johnson”), 2 and Michael L. King (“King”) (collectively, the “Harrison Parties”) in

the Bankruptcy Case. At the Hearing, Jim F. Spencer, Jr. represented the Trustee, and Jeff D.

Rawlings represented the Harrison Parties. Before the Hearing, the Trustee and the Harrison

Parties filed numerous exhibits using a docket event created for that purpose. 3 Because neither

the Trustee nor the Harrison Parties introduced any of the exhibits into evidence at the Hearing,

the Court does not consider them in reaching its decision.

                                             Jurisdiction

       The Court has jurisdiction over the parties to and subject matter of this proceeding pursuant

to 28 U.S.C. § 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (N), and (O).

Notice of the Hearing was proper under the circumstances.

                                                Facts 4

       On August 25, 2011, the Harrison Parties obtained a default judgment against Heritage,

Alabama-Mississippi Farm, Inc. (“AL-MS Farm”), 5 Luke Edwards, and Apostolic Advancement

Association in the Circuit Court of Greene County, Alabama, in the amount of $6,599,648.00 (the

“Alabama Default Judgment”). (Adv. Dkt. 1 at 2). A copy of the Alabama Default Judgment was

filed with the Probate Office of Sumter County, Alabama. 6 (Adv. Dkt. 1 at 2).


       2
           Johnson died in 2019. For brevity, all references to Johnson after 2019 are to his estate.
       3
        See Notice Regarding Hearings in Jackson Division (Judge Neil P. Olack) (July 1, 2020),
mssb.uscourts.gov/special-notices/court-hearings/.
       4
        The Court makes the following findings of fact and conclusions of law in accordance with
Rule 7052 of the Federal Rules of Bankruptcy Procedure.
       5
           AL-MS Farm commenced a bankruptcy case (No. 16-01156-NPO) on March 31, 2016.
       6
          There is a dispute as to whether this filing satisfied the requirements of Alabama law for
the creation of a judicial lien, an issue that is not before the Court. See ALA. CODE § 6-9-210.
                                             Page 2 of 15
  14-03603-NPO Dkt 656 Filed 05/12/21 Entered 05/12/21 09:09:11 Page 3 of 25




       In an attempt to collect the Alabama Default Judgment, the Harrison Parties filed the

Complaint for Fraudulent Transfer of Real Estate and for an Injunction in the Circuit Court of

Sumter County, Alabama (the “Alabama Fraudulent Transfer Litigation”) against Heritage. The

Harrison Parties sought to set aside fourteen (14) quitclaim deeds signed by Heritage conveying

seventeen (17) tracts of land in Sumter County, Alabama (the “Sumter County Property”) to

Dynasty Group, Inc. (“Dynasty”), a related entity. (Adv. Dkt. 1, Ex. A). They alleged that

Heritage transferred the Sumter County Property to Dynasty for no consideration with the intent

to defraud them in violation of the Alabama Uniform Fraudulent Transfer Act.

Bankruptcy Case

       On November 6, 2014, Heritage filed a petition for relief under chapter 11 of the U.S.

Bankruptcy Code. (Bankr. Dkt. 1). On January 21, 2015, the Court converted the Bankruptcy

Case to chapter 7 (Bankr. Dkt. 75) and appointed the Trustee to administer Heritage’s bankruptcy

estate. The Trustee’s duties in the Bankruptcy Case include “collect[ing] and reduc[ing] to money

the property of the estate” and “if a purpose would be served, . . . object[ing] to the allowance of

any claim that is improper.” 11 U.S.C. § 704(a)(1), (5).

Adjudication of Proofs of Claim

       Two nearly identical proofs of claim were filed in the Bankruptcy Case on behalf of the

Harrison Parties on May 21, 2015. (Bankr. Cl. 11-1, 13-1). Johnson filed a proof of claim on

behalf of himself, King, and Harrison, asserting a secured claim in the amount of $9,094,862.00

(“POC 11”) (Bankr. Cl. 11-1). The basis for POC 11 was the Alabama Default Judgment, and the

claim was purportedly secured by “Default Judgments.” (Bankr. Cl. 11-1). Harrison filed a

separate proof of claim on behalf of “Johnson, et al” asserting a secured claim in the amount of




                                           Page 3 of 15
  14-03603-NPO Dkt 656 Filed 05/12/21 Entered 05/12/21 09:09:11 Page 4 of 25




$9,094,862.00 (“POC 13”) (Bankr. Cl. 13-1). The basis for POC 13 was the Alabama Default

Judgment, and the claim was purportedly secured by the “Judgment.” (Bankr. Cl. 13-1).

       The Trustee filed objections to POC 11 and POC 13. (Bankr. Dkt. 308, 309). He filed the

Trustee’s Objection to Proof of Claim No. 11 Filed by Bruce L. Johnson (the “Trustee’s Objection

to POC 11”) (Bankr. Dkt. 308), asserting that POC 11 was a duplicate of POC 13 and should be

disallowed. He filed the Trustee’s Objection to Proof of Claim No. 13 Filed by William Harrison

on Behalf of Johnson, et al. (“Trustee’s Objection to POC 13”) (Bankr. Dkt. 309), asking that POC

13 be allowed as a general unsecured claim in the amount of $8,047,163.52. The Trustee stated

that he was unaware of any basis for POC 13 to be allowed as a secured claim and disputed the

amount of the claim asserted by Harrison. Further, the Trustee asserted that a claim on behalf of

the Harrison Parties also had been filed in the bankruptcy case of AL-MS Farm, thus “[a]ny

disbursement of funds from this case to the parties, or from the AL-MS [Farm bankruptcy] case

should be applied to the balance owed under the [Alabama Default] Judgment, in order to prevent

any duplication of recovery on behalf of Johnson, Harrison, and King.” (Bankr. Dkt. 309). The

Trustee further noted that any disbursement made to the Harrison Parties should “be made in equal

shares of one-third (1/3) of the total disbursement.” (Bankr. Dkt. 309).

       Harrison filed the Response of William Harrison to Trustee’s Objection to Proof of Claim

No. 13 (the “Response to Trustee’s Objection to POC 13”) (Bankr. Dkt. 312), asserting that POC

13 “is identical in all respects to claim no. 2 filed in [the AL-MS Farm bankruptcy case] and should

be allowed in the same amount.” (Bankr. Dkt. 312). Harrison did not object to the Trustee’s

proposal to treat POC 13 as a general unsecured claim, but he “request[ed] that the claim evidenced

by the [Alabama Default] Judgment be separated into 3 separate and equal claims” among the

Harrison Parties. (Bankr. Dkt. 312).



                                           Page 4 of 15
  14-03603-NPO Dkt 656 Filed 05/12/21 Entered 05/12/21 09:09:11 Page 5 of 25




       The Court held a hearing on January 10, 2018 on the Trustee’s Objection to POC 11, the

Trustee’s Objection to POC 13, and the Response to Trustee’s Objection to POC 13. Thereafter,

the Court entered an order (the “POC Order”) (Bankr. Dkt. 342) sustaining the Trustee’s objections

to POC 11 and POC 13. The Court disallowed POC 11 entirely and allowed POC 13 as a general

unsecured claim in the amount of $8,047,163.52. The Court disallowed POC 11 because Johnson

did not disagree with or otherwise rebut the Trustee’s assertion that POC 11 duplicated POC 13.

The Court sustained the Trustee’s Objection to POC 13 because Harrison did not otherwise object

to the Trustee’s proposal to treat POC 13 as a general unsecured claim or the Trustee’s calculation

of the amount of the claim. The POC Order was not appealed and became final.

Alabama Fraudulent Transfer Litigation

       In the ongoing Alabama Fraudulent Transfer Litigation, the parties were realigned, and the

Trustee was substituted for Heritage as a plaintiff. (Adv. Dkt. 8, Ex. 1). The Harrison Parties then

were dismissed without prejudice. (Adv. Dkt. 8, Ex. 1). After a three-day trial, the jury rendered

a verdict in favor of the Trustee. On April 25, 2019, the Circuit Court of Sumter County, Alabama

entered the Final Judgment (the “Alabama Fraudulent Transfer Judgment”) setting aside the

conveyances of seventeen (17) parcels of property to Dynasty, stating: “The titles to the properties

described in the fourteen (14) quitclaim deeds, as more particularly described as follows, shall be,

and are hereby re-vested in HERITAGE REAL ESTATE INVESTMENT, INC., effective as of

the date of the final judgment.” (Adv. Dkt. 1, Ex. C). Dynasty appealed the Alabama Fraudulent

Transfer Judgment to the Alabama Supreme Court, which affirmed the trial court on July 10, 2020.

(Adv. Dkt. 1, Ex. D). The Alabama Supreme Court certified its ruling on July 28, 2020. (Adv.

Dkt. 8, Ex. B). Dynasty filed a petition for a writ of certiorari, which the U.S. Supreme Court

denied on May 3, 2021. See Dynasty Grp., Inc. v. Smith, No. 20-1186 (May 3, 2021).



                                           Page 5 of 15
  14-03603-NPO Dkt 656 Filed 05/12/21 Entered 05/12/21 09:09:11 Page 6 of 25




Adversary

       On August 20, 2020, the Harrison Parties filed the Complaint for Declaratory Judgment,

to Determine Extent, Validity, and Priority of Liens and For Other Relief (the “Complaint”) (Adv.

Dkt. 1) against Heritage seeking to have their unsecured claim, POC 13, reconsidered and deemed

secured by the seventeen (17) properties recovered in the Alabama Fraudulent Transfer Litigation.

They asserted that their judgment lien attached to the Sumter County Property upon entry of the

Alabama Fraudulent Transfer Judgment. The Trustee filed the J. Stephen Smith, Trustee of the

Estate of Heritage Real Estate Investment, Inc.’s Motion to Dismiss Pursuant to Federal Rule of

Bankruptcy Procedure 7012(b)(6) (Adv. Dkt. 8) seeking the dismissal of the Complaint on the

ground that the relief sought by the Harrison Parties was barred by the doctrine of res judicata.

The Trustee pointed out that the Court previously had adjudicated the status of their claim as

unsecured in the POC Order, which the Harrison Parties had not appealed. The Harrison Parties

argued that the exception to the doctrine of res judicata found in 11 U.S.C. § 502(j) and Federal

Rule of Bankruptcy Procedure 3008 applied. The Court rejected their argument and agreed with

the Trustee that res judicata prevented the Harrison Parties from attempting to relitigate the

unsecured status of their claim. The Court, therefore, dismissed the Adversary with prejudice.

       The Harrison Parties appealed the dismissal of the Adversary to the U.S. District Court for

the Southern District of Mississippi (the “District Court”) on November 2, 2020 in Harrison v.

Heritage Real Estate Inv., Inc., No. 3:20-CV-0708-HTW-LGI (S.D. Miss. Nov. 2, 2020). The

Harrison Parties argue on appeal that this Court erred by failing to reconsider the POC Order and

reclassify POC 13 as secured in light of the Alabama Fraudulent Transfer Judgment. The appeal

has been fully briefed and remains pending before the District Court. No motion to stay has been

granted by this Court or the District Court.



                                           Page 6 of 15
  14-03603-NPO Dkt 656 Filed 05/12/21 Entered 05/12/21 09:09:11 Page 7 of 25




Sumter County Property Sale Motions

       In the Bankruptcy Case, the Trustee has proceeded to market and sell the Sumter County

Property recovered as a result of the Alabama Fraudulent Transfer Litigation. 11 U.S.C. § 704.

The Sumter County Property is comprised of seventeen (17) tracts of land. The Court already has

approved the sale of three tracts of the Sumter County Property as discussed in more detail below.

(Bankr. Dkt. 518, 558).

First Sale Motion

       On October 5, 2020, the Trustee filed the Motion for Approval of Auction

Contract/Proposal, Sale of Property, Free and Clear of Liens and Auctioneer’s Fees and Expenses

(the “First Sale Motion”) (Bankr. Dkt. 497) asking the Court to approve the procedures for the

auction and sale of two tracts of the Sumter County Property comprised of 177+/- acres and 564+/-

acres. Two objections to the First Sale Motion were filed. Bayview Loan Servicing, LLC

(“Bayview”) and IB Property Holdings, LLC (“IB”) filed a joint Response to Motion for Approval

of Auction Contract/Proposal, Sale of Property, Free and Clear of Liens and Auctioneer’s Fees

and Expenses (Bankr. Dkt. 502), and the Harrison Parties filed the Response to Motion for

Approval of Auction Contract/Proposal, Sale of Property, Free and Clear of Liens and

Auctioneer’s Fees and Expenses (the “Harrison Parties Response”) (Bankr. Dkt. 508).

       The Harrison Parties did not oppose the sale but asserted that “minimum bids should be

established before the sale and all liens, if any, should attach to the auction proceeds.” (Bankr.

Dkt. 508). Subsequently, the Trustee, the Harrison Parties, Bayview, and IB and reached an

agreement, and the Court entered the Agreed Order Approving Motion for Approval of Auction




                                          Page 7 of 15
  14-03603-NPO Dkt 656 Filed 05/12/21 Entered 05/12/21 09:09:11 Page 8 of 25




Contract/Proposal, Sale of Property, Free and Clear of Liens, and Auctioneer’s Fees and Expenses 7

(the “First Sale Order”) (Bankr. Dkt. 518). In addition to approving the auction and sale, the First

Sale Order prohibited the Trustee from making any distribution of the sales proceeds without a

Court order. The Harrison Parties agreed to this language as evidenced by the signature of their

counsel on the last page of the First Sale Order. (Bankr. Dkt. 518).

Second Sale Motion

       On November 19, 2020, the Trustee filed the Motion for Approval of Auction

Contract/Proposal, Sale of Property, Free and Clear of Liens and Auctioneer’s Fees and Expenses

(the “Second Sale Motion”) (Bankr. Dkt. 533) asking the Court to approve the sale of 152.74+/-

acres of the Sumter County Property. The Second Sale Motion is substantially similar to the First

Sale Motion except that the First Sale Motion alleged “[t]hat there are no known perfected liens

on said property” (Bankr. Dkt. 497 at 2) and the Second Sale Motion alleged that any liens of

Bayview and IB “shall attach to the sales proceeds in the same priority, extent and validity as prior

to the sale.” (Bankr. Dkt. 533). No objection was filed to the Second Sale Motion. On December

15, 2020, the Court entered the Order Approving Motion for Approval of Auction

Contract/Proposal, Sale of Property, Free and Clear of Liens, and Auctioneer’s Fees and Expenses

(the “Second Sale Order”) (Bankr. Dkt. 558). The Second Sale Order does not contain language

prohibiting the Trustee from making any distribution of the sales proceeds without a Court order

but otherwise is similar to the First Sale Order.




       7
         On November 16, 2020, Dynasty filed a Motion to Reconsider (the “Motion to
Reconsider”) (Bankr. Dkt. 525) the First Sale Order, which the Court denied on multiple grounds,
including that Dynasty failed to file a written objection to the First Sale Motion. (Bankr. Dkt.
562). An appeal of the denial of the Motion to Reconsider, purportedly filed by Heritage (Bankr.
Dkt. 569), was dismissed voluntarily on April 4, 2021. See Heritage Real Estate Inv., Inc. v.
Johnson, No 3:21-cv-00003-CWR-LGI Dkt. 12 (S.D. Miss. Apr. 4, 2021).
                                            Page 8 of 15
  14-03603-NPO Dkt 656 Filed 05/12/21 Entered 05/12/21 09:09:11 Page 9 of 25




Third Sale Motion

       The Court previously approved the Trustee’s employment of Taylor Auction & Realty, Inc.

in the Bankruptcy Case. (Bankr. Dkt. 155). In the Third Sale Motion, filed on April 6, 2021, the

Trustee requests authority to enter into an online-only auction contract with Taylor Auction &

Realty, Inc. to liquidate five tracts of the Sumter County Property varying in size from 0.29 acres

to 94.17 acres. Only the largest tract of 94.17 acres is comprised of more than one acre. The other

tracts are 0.29 acres, 0.65 acres, 0.98 acres, and 1.00 acre.

       Attached to the Sale Motion is the Online Auction Marketing Proposal (Bankr. Dkt. 626-6

at 1-3) and the Online Only Real Estate Proposal/Contract (the “Online-Only Auction Contract”)

(Bankr. Dkt. 626-6 at 4-9). The land will be sold at an online auction with a reserve. See ALA.

CODE § 7-2-328(3). Any outstanding ad valorem taxes, plus accrued interest, will be paid pro rata

at the closing. Taylor Auction & Realty Inc. will receive compensation of a ten percent (10%)

buyer’s premium assessed on the hammer price at auction plus reimbursement of advertisement

expenses of approximately $8,250.00. Taylor Auction & Realty Inc. also will receive a five

percent (5%) surcharge on all expenses as a management fee. All of these provisions are identical

to those approved by the Court in the First Sale Order and the Second Sale Order.

       The Harrison Parties filed the Objection. No other objection was filed to the Third Sale

Motion. The Objection filed by the Harrison Parties consists of two numbered paragraphs. In the

first numbered paragraph, the Harrison Parties allege that they “possess a recorded judgment lien”

against the Sumter County Property. In the second numbered paragraph, they maintain that they

do not oppose the sale, but they request that the Court include language in any order approving the

Third Sale Motion that “their judgment lien should attach to the auction proceeds.” (Bankr. Dkt.

639 at 1). This language does not appear in either the First Sale Order or the Second Sale Order.



                                            Page 9 of 15
 14-03603-NPO Dkt 656 Filed 05/12/21 Entered 05/12/21 09:09:11 Page 10 of 25




                                             Discussion

       At the Hearing, the Court noted as a preliminary matter that the Harrison Parties had failed

to address in the Objection the impact of the pending appeal of the dismissal of the Adversary to

the District Court on this Court’s jurisdiction. See 28 U.S.C. § 158(a)(1); FED. R. BANKR. P.

8003(a). The filing of a notice of appeal is an event of “jurisdictional significance.” Griggs v.

Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982); see Tex. Comptroller of Pub. Accts. v.

Transtexas Gas Corp. (In re Transtexas Gas Corp.), 303 F.3d 571, 578-79 (5th Cir. 2002)

(applying rule to bankruptcy cases). It divests a bankruptcy court of jurisdiction to act with respect

to matters involved in the appeal. Griggs, 459 U.S. at 58. A bankruptcy court retains jurisdiction

only to address elements of a bankruptcy case that are not the subject of that appeal. Sullivan Cent.

Plaza I, Ltd. v. BancBoston Real Estate Cap. Corp. (In re Sullivan Cent. Plaza I, Ltd.), 935 F.2d

723, 727 (5th Cir. 1991). A bankruptcy court may continue to address matters “indirectly

implicated in the appeal” only if doing so would not undermine the appeal process. Scotia Dev.

LLC v. Pac. Lumber Co. (In re Scopac), 624 F.3d 274, 280 (5th Cir. 2010).

       The Harrison Parties argued at the Hearing that the issues they have raised in the pending

appeal differ from the issues they present in the Objection. Their argument was not entirely clear.

They apparently contend that their judicial lien may not be extinguished under 11 U.S.C. § 506(d)

in the absence of an adversary proceeding and, therefore, remains valid notwithstanding the POC

Order. Section 506(d) provides, in pertinent part, “[t]o the extent that a lien secures a claim against

the debtor that is not an allowed secured claim, such lien is void” unless specific exceptions apply.

11 U.S.C. § 506(d).

       The Harrison Parties did not cite 11 U.S.C. § 506(d) or any other legal authority in the

Objection in support of their allegation that “their judgment lien should attach to the auction



                                            Page 10 of 15
 14-03603-NPO Dkt 656 Filed 05/12/21 Entered 05/12/21 09:09:11 Page 11 of 25




proceeds.” (Bankr. Dkt. 639 at 1). Basic fairness and due process required that the Harrison

Parties raise these issues in the Objection and not for the first time at the Hearing. The Trustee did

not object when the Harrison Parties presented these issues, and at this juncture, they have been

raised before the Court. The Harrison Parties do not cite 11 U.S.C. § 506(d) in the Brief of

Appellants (the “Brief of Appellants”) (3:20-cv-00708-HTW-LGI Dkt. 7 at 16), but they

nevertheless argue that the appropriate method to extinguish their judicial lien was not followed

by this Court. 8 This is the same argument they raised for the first time at the Hearing, and the

Court finds that it cannot sustain the Objection without undermining the appeal process.

       The relevant facts in the appeal begin in 2015 when the Harrison Parties filed two proofs

of claim asserting secured claims of $9,094,862.00. (Bankr. Cl. 11-1, 13-1). The Trustee filed

objections to both. (Bankr. Dkt. 308, 309). After a hearing in 2018, the Court issued the POC

Order disallowing one claim as duplicative of the other and allowing the second claim as unsecured

in the amount of $8,047,163.52. The Harrison Parties then initiated the Adversary in 2021, which

the Court dismissed based on the doctrine of res judicata.

       The Fifth Circuit Court of Appeals has embraced a functional test in determining whether

the issues involved in a pending appeal divest the bankruptcy court of jurisdiction over a particular

matter. See Scopac, 624 F.3d at 280. In their appeal of the Court’s dismissal of the Adversary,

the Harrison Parties list eleven issues in the Brief of Appellants (No. 20-cv-00708-HTW-LGI Dkt.

7), which include, in summary, whether the Court erred in holding that res judicata precluded the

reclassification of their claim from unsecured to secured. In the Objection, the Harrison Parties

ask the Court to recognize the existence of their judicial lien on the proceeds from the sales of the




       8
        The Trustee asserts in the appeal that this argument is untimely. (No. 20-cv-00708-HTW-
LGI Dkt. 8 at 19).
                                           Page 11 of 15
 14-03603-NPO Dkt 656 Filed 05/12/21 Entered 05/12/21 09:09:11 Page 12 of 25




five tracts of Sumter County Property. To grant such relief, however, would require the Court to

revisit the POC Order and its dismissal of the Adversary, which would interfere with the issues

raised on appeal. “[O]nce an appeal is pending, it is imperative that a lower court not exercise

jurisdiction over those issues which, although not themselves expressly on appeal, nevertheless so

impact the appeal so as to interfere with or effectively circumvent the appeal process.” Id.

(quotation & citation omitted).

         Notably, the Harrison Parties request that the Court include language in the sale order that

they did not request either in the First Sale Order or the Second Sale Order. They objected to the

First Sale Motion but not to the Second Sale Motion. The Trustee resolved their objection to the

First Sale Motion by agreeing to include language in the First Sale Order prohibiting the Trustee

from making any distribution of the sales proceeds without a Court order. At the Hearing, the

Trustee indicated that the Harrison Parties rejected his offer to resolve the present dispute by

including this same language in a proposed agreed order granting the Third Sale Motion. Their

refusal to accept the Trustee’s offer is inconsistent with their prior agreement as to the First Sale

Order.

         According to the Harrison Parties, they accepted the Trustee’s offer to resolve the dispute

as to the First Sale Motion and did not object to the Second Sale Motion because the net proceeds

from the sales of those tracts of the Sumter County Property did not exceed the priority liens of

Bayview and IB. With the full or partial satisfaction of the priority liens of Bayview and IB from

the previous net sales proceeds, the Harrison Parties believe their lien is next in line to be paid.

         The Court finds that the language in the First Sale Order should be included in this Order.

Because the language relates to the preservation of the sale proceeds rather than the existence of a

judicial lien, it does not involve any aspect of the appeal. Moreover, it is the identical language



                                            Page 12 of 15
 14-03603-NPO Dkt 656 Filed 05/12/21 Entered 05/12/21 09:09:11 Page 13 of 25




agreed to by the Harrison Parties in the First Sale Order and addresses the same issue before the

Court in both the Harrison Parties Response and the Objection.

       As the Court discussed in detail in the Fee Opinion, 9 the Bankruptcy Case has been

consumed with needless litigation that has depleted the assets of the Heritage bankruptcy estate.

(Bankr. Dkt. 610). The Court intended for the Fee Opinion to provide notice to all individuals,

including the Harrison Parties, that meritless attacks on the administration of the Heritage

bankruptcy estate would not be tolerated. The Bankruptcy Case has been ongoing for nearly seven

(7) years, and the Trustee has incurred significant expenses in protecting the assets of the

bankruptcy estate. By seeking relief outside this Court’s jurisdiction, the Harrison Parties again

have interfered with the Trustee’s administration of the Heritage bankruptcy estate and drained

limited judicial resources.

                                             Conclusion

       The Court finds that it lacks jurisdiction to sustain the Objection regarding the validity of

the Harrison Parties’ alleged judicial lien. The Court agrees with the Trustee’s description of the

Objection as the Harrison Parties’ second attempt at a second bite of the apple. The first bite was

the adjudication of the proofs of claim in 2018; their first attempt at a second bite was the filing of

the Adversary in 2020. The Objection filed in 2021 is their second attempt at a second bite, which




       9
         Memorandum Opinion and Order: (1) Consolidating Hearings; (2) Overruling Objection
to Trustee’s Third Application for Approval to Pay Compensation and Expenses of Watkins &
Eager, PLLC & Approving Trustee’s Third Application for Approval to Pay Compensation and
Expenses of Watkins & Eager, PLLC in Heritage Real Estate Investment, Inc. Bankruptcy Case;
(3) Overruling Objection to Trustee’s Sixth Application for Approval to Pay Compensation and
Expenses of Watkins & Eager, PLLC & Approving Trustee’s Sixth Application for Approval to
Pay Compensation and Reimbursement of Necessary Expenses of Watkins & Eagers, PLLC in
Alabama-Mississippi Farm, Inc. Bankruptcy Case (the “Fee Opinion”) (Bankr. Dkt. 610).
                                            Page 13 of 15
 14-03603-NPO Dkt 656 Filed 05/12/21 Entered 05/12/21 09:09:11 Page 14 of 25




cannot succeed while the appeal before the District Court remains pending. Accordingly, the Court

finds that the Objection should be overruled and the Third Sale Motion should be granted.

        IT IS, THEREFORE, ORDERED that the Objection is hereby overruled and the Third Sale

Motion is hereby granted.

        IT IS FURTHER ORDERED that the sale of the five tracts of the Sumter County Property,

free and clear of liens, is hereby approved as follows:

        0.65 acres, Sumer County, Alabama. A true and correct copy of the legal
        description and plat is attached as Composite Exhibit “A”;

        0.98 acres, Sumer County, Alabama. A true and correct copy of the legal
        description and plat is attached as Composite Exhibit “B”;

        94.17 acres, Sumer County, Alabama. A true and correct copy of the legal
        description and plat is attached as Composite Exhibit “C”;

        0.29 acres, Sumer County, Alabama. A true and correct copy of the legal
        description and plat is attached as Composite Exhibit “D”; and

        1.00 acre, Sumer County, Alabama. A true and correct copy of the legal description
        and plat is attached as Composite Exhibit “E”.

        IT IS FURTHER ORDERED that the terms and conditions of the Online-Only Auction

Contract are hereby approved.

        IT IS FURTHER ORDERED that the online-only auction will be held with a reserve.

        IT IS FURTHER ORDERED that a ten percent (10%) buyer’s premium assessed on the

hammer price at auction, expenses of approximately $8,250.00, and a five percent (5%) surcharge

on all expenses are hereby approved and are to be paid to Taylor Auction & Realty, Inc. at the time

of closing.

        IT IS FURTHER ORDERED that any outstanding ad valorem taxes, plus accrued interest,

shall be paid pro rata at the closing.




                                           Page 14 of 15
 14-03603-NPO Dkt 656 Filed 05/12/21 Entered 05/12/21 09:09:11 Page 15 of 25




       IT IS FURTHER ORDERED that the Trustee shall not make any distribution of the sales

proceeds except as provided herein without further order of the Court.

                                     ##END OF ORDER##




                                         Page 15 of 15
14-03603-NPO Dkt 656 Filed 05/12/21 Entered 05/12/21 09:09:11 Page 16 of 25
14-03603-NPO Dkt 656 Filed 05/12/21 Entered 05/12/21 09:09:11 Page 17 of 25
14-03603-NPO Dkt 656 Filed 05/12/21 Entered 05/12/21 09:09:11 Page 18 of 25
14-03603-NPO Dkt 656 Filed 05/12/21 Entered 05/12/21 09:09:11 Page 19 of 25
14-03603-NPO Dkt 656 Filed 05/12/21 Entered 05/12/21 09:09:11 Page 20 of 25
14-03603-NPO Dkt 656 Filed 05/12/21 Entered 05/12/21 09:09:11 Page 21 of 25
14-03603-NPO Dkt 656 Filed 05/12/21 Entered 05/12/21 09:09:11 Page 22 of 25
14-03603-NPO Dkt 656 Filed 05/12/21 Entered 05/12/21 09:09:11 Page 23 of 25
14-03603-NPO Dkt 656 Filed 05/12/21 Entered 05/12/21 09:09:11 Page 24 of 25
14-03603-NPO Dkt 656 Filed 05/12/21 Entered 05/12/21 09:09:11 Page 25 of 25
